Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Response to Amendment
Applicant’s Remarks filed 3/14/2022 have been considered by the Examiner.
Claims 1-7, 11-14, and 17 are amended. Claim 15 is canceled. No claims are newly added. Claims 1-14 and 16-17 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 13-14 describes the abstract idea of acquiring data, determining satisfaction of conditions, generating groups, and identifying and generating representative information. Specifically, claims 1 and 13-14 recite:
“determine whether the second instruction and the third instruction satisfy a predetermined condition including at least one of changing an observation target, performing a density conversion function, and terminating a diagnostic imaging; 
generate a group of the second pieces of medical information that have been displayed on the display unit during a time period between the second instruction and the third instruction in response to determining that the second instruction and the third -2-Amendment for Application No.: 15/845934 Attorney Docket: 10176817US01instruction satisfy the predetermined condition; 
identify a representative of the second pieces of medical information in the group based on one or more criteria from among the second pieces of medical information; 
generate representative medical information based on the representative of the second pieces of medical information in the group;”
	The steps of acquiring, determining, generating, and identifying describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquire data, determine satisfaction of conditions, generate groups, store data, and identify and generate representative information. See Applicant Specification P 2-4 describing medical image diagnostic processes being performed by humans, such as doctors. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“a display control unit configured to control a display unit; 
a storage unit configured to store medical information; 
one or more processors; 
and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
display first pieces of medical information, by the display control unit, on the display unit based on a first instruction; 
display second pieces of medical information, by the display control unit, on the display unit based on a second instruction comprising an instruction to change content displayed on the display unit; 
display third pieces of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit; 
automatically display the generated representative medical information in chronological order, by the display control unit, on the display unit.” 
Claim 13 recites:
“displaying first pieces of medical information, by a display control unit, on a display unit based on a first instruction; 
displaying second pieces of medical information, by the display control unit, on the display unit based on a second instruction comprising an instruction to change content displayed on the display unit;
displaying third pieces of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit;
automatically displaying the generated representative medical information in chronological order, by the display control unit, on the display unit.”
Claim 14 recites 
“A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method, the method comprising:
displaying first pieces of medical information, by a display control unit, on a display unit based on a first instruction;
displaying second pieces of medical information, by the display control unit, on the display unit based on 
displaying third pieces of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit; 
automatically displaying the generated representative medical information in chronological order, by the display control unit, on the display unit.”
The limitations relating to displaying information simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, these limitations recite outputting resulting data. The processor, memory, display, and computer-readable storage medium, are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 33-40] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, processor, memory, display, and computer-readable storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-12 and 16-17 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-12 and 16-17 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Accordingly, claims 1-14 and 16-17 are directed to an abstract idea without significantly more. Therefore claims 1-14 and 16-17 are rejected under 35 U.S.C. § 101.

Response to Arguments
Applicant’s Remarks filed 3/14/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 3/14/2022.

35 USC 112(b) Remarks
1.	Regarding Applicant’s remarks addressing previous 35 USC 112(b) rejections [Applicant Remarks Pg. 9], in light of the present amendments these rejections have been withdrawn.

35 USC 101 Arguments
2.	Regarding Applicant’s remarks that the abstract idea in Integrated into practical application [Applicant Remarks Pg. 9-12], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, additional elements recited in the present claims include the processor, memory, display, and computer-readable storage medium, as well as limitations related to displaying. The limitations relating to displaying information simply introduces insignificant extra-solution activity to the claim language. The processor, memory, display, and computer-readable storage medium, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, these additional elements do not integrate the abstract idea into a practical application.
	Regarding Applicant’s reference to Example 37 [Applicant Remarks Pg. 9-10], Examiner respectfully submits that the claims of Example 37 are not the same or similar to the claims of the present invention. Example 37 recites “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use,” which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Applicant argues that “claim 1 of the instant application recites a specific manner of automatically displaying representative medical information based on usage such as at least one of changing an observation target, performing a density conversion function, and terminating a diagnostic imaging” [Applicant Remarks Pg. 10]. Examiner respectfully notes that the present claims do not recite a graphical user interface. Rather, the claims merely recite displaying, which is insignificant extra-solution activity and thus does not integrate the abstract idea into practical application. Thus, the present claims are not the same or similar to the claims of Example 37.
Regarding Applicant’s reference to Core Wireless [Applicant Remarks Pg. 10-11], Examiner respectfully submits that the present claims are not the same or similar to those of Core Wireless. Specifically, the claims of Core Wireless were found to be eligible because they provided a technological solution to a technological problem, and thus recited improvements to the functioning of a computer or to any other technology or technical field. The present claims to do address a technological problem, and thus are not the same or similar to those of Core Wireless.
Regarding Applicant’s remarks that “the pending claims provide a specific improvement to an interface by automatically displaying representative medical information in chronological order based on instructions received with respect to medical images with which a user is working,” [Applicant Remarks Pg. 11], Examiner first respectfully notes that the present claims do not recite an interface. Additionally, as discussed in the arguments above, limitations relating to displaying simply introduce insignificant extra-solution activity to the claim language and thus do not integrate the abstract idea into practical application. It is for at least these reasons that the abstract idea is not integrated into practical application.
3.	Regarding Applicant’s remarks that the claims contain an inventive concept [Applicant Remarks Pg. 12-13], Examiner respectfully disagrees and reminds Applicant that the inventive concept analysis, or Step 2B, is one of additional elements only. As discussed above, additional elements present in the claims include the processor, memory, display, and computer-readable storage medium, as well as limitations relating to displaying data. Data output has been recognized by the courts as well-understood, routine, and conventional functions. Additionally, the processor, memory, display, and computer-readable storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, the additional elements do not provide significantly more than the recited abstract idea.
Regarding Applicant’s arguments addressing the determining, identifying, and generating limitations [Applicant Remarks Pg. 13], Examiner respectfully submits that these limitations are part of the abstract idea, and thus are not part of the claim’s additional elements. Therefore, these limitations cannot provide significantly more than the abstract idea. As discussed above, limitations relating to outputting (and displaying) have been recognized by the courts as well-understood, routine, and conventional functions, and therefore also do not recite significantly more than the abstract idea.
It is for at least the reasons above that claims 1-17 are rejected under 35 USC 101.

35 USC 103 Arguments
4.	Regarding Applicant’s remarks addressing previous 35 USC 103 rejections, in light of the present amendments these rejections have been withdrawn. Specifically, the existing art alone or in combination does not teach receiving a series of instructions including changing an observation target, performing a density conversion function, and terminating diagnostic imaging, generating a group of medical information viewed in the period between said instructions, generating representative medical information, and displaying the representative medical information in chronological order.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuki (U.S. Patent Application Publication No. 20170300664) teaches a medical report generation apparatus which obtains representative images based on medical images and group information. 
Perona (U.S. Patent No. 9092458) teaches a system and method for managing graphic searches including identifying groups of graphics depicting similar things. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626